UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4110


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN MARQUESE ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:06-cr-00028-MR-DLH-1)


Submitted:   October 29, 2015             Decided:   December 4, 2015


Before SHEDD, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant.     Jill
Westmoreland Rose, Acting United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adrian    Marquese      Adams    appeals      the    consecutive     27-month

sentence   imposed    upon    revocation      of    his    term    of   supervised

release.      On   appeal,    Adams     argues     that    the     district   court

committed reversible error in running the sentence consecutive

to   any   previously        or   subsequently           imposed     sentence    of

imprisonment, pursuant to 18 U.S.C. § 924(c)(1)(D)(ii) (2012).

     Because Adams did not preserve a challenge to the district

court’s decision to impose a consecutive sentence, we review

this decision for plain error.              See United States v. Webb, 738
F.3d 638, 641 (4th Cir. 2013).           Even if we were to conclude that

the court committed error and that the error was plain, Adams

has not met his burden to establish that the error affected his

substantial rights.        See Henderson v. United States, 133 S. Ct.
1121, 1126-27 (2013) (defining plain error test); United States

v. Washington, 404 F.3d 834, 843 (4th Cir. 2005) (describing

sentencing error that affects substantial rights).

     Accordingly, we affirm the district court’s judgment.                       We

dispense   with     oral     argument    because         the    facts   and   legal

contentions   are    adequately      presented     in     the    materials    before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED



                                        2